
	

113 HR 1513 : To revise the boundaries of the Gettysburg National Military Park to include the Gettysburg Train Station and certain land along Plum Run in Cumberland Township, to limit the means by which property within such revised boundaries may be acquired, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		H. R. 1513
		IN THE SENATE OF THE UNITED STATES
			January 14, 2014ReceivedAN ACT
		To revise the boundaries of the Gettysburg National Military Park to include the Gettysburg Train
			 Station and certain land along Plum Run in Cumberland Township, to limit
			 the means by which property within such revised boundaries may be
			 acquired, and for other purposes.
	
	
		1.Gettysburg National Military Park
			(a)Boundary revisionSection 1 of the Act titled An Act to revise the boundary of Gettysburg National Military Park in the Commonwealth of
			 Pennsylvania, and for other purposes, approved August 17, 1990 (16 U.S.C. 430g–4), is amended by adding at the end the following new subsection:
				
					(d)Additional land
						(1)Covered land; conditionIn addition to the land identified in subsections (a) and (b), the park shall include the
			 following, as depicted on the maps titled Gettysburg National Military Park Proposed Boundary Addition, numbered 305/80,045, and dated January 2010, if the owner of the property has provided written
			 consent to inclusion:
							(A)The land and interests in land commonly known as the Gettysburg Train Station and its immediate surroundings in the Borough of Gettysburg.
							(B)The land and interests in land located along Plum Run in Cumberland Township.
							(2)Rule of constructionNothing in paragraph (1), the acquisition of property within the area described in such paragraph,
			 or the management plan for such acquired property shall be construed to
			 create buffer zones outside of such property. That an activity or use can
			 be seen or heard from within such acquired property shall not preclude the
			 conduct of that activity or use outside such property..
			(b)Limited acquisition authoritySection 2(a) of that Act (16 U.S.C. 430g–5(a)) is amended in the first sentence by inserting before the period the following: , except that the Secretary is authorized to acquire property within the area described in section
			 1(d) by donation only.
			Passed the House of Representatives January 13, 2014.Karen L. Haas,Clerk
